Citation Nr: 0700665	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-16 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2002 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for PTSD in May 1985 and the veteran did 
not appeal.

2.  Evidence received since the May 1985 decision denying 
the application to reopen the claim of entitlement to 
service connection for PTSD is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The evidence of record demonstrates that the veteran 
engaged in combat with the enemy and his claimed stressors 
are consistent with the circumstances of his service.  

4.  The veteran's PTSD is causally related to his in-service 
stressors.  

5.  The veteran's back disability did not manifest in service 
or for nearly a decade after service discharge and the 
preponderance of the evidence does not support a finding that 
it is related to service. 


CONCLUSIONS OF LAW

1.  The May 1985 RO decision that denied an application to 
reopen the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).

3.  PTSD was incurred in service.  38 C.F.R. § 3.304 (2006).

4.  A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Regarding the veteran's request to reopen a claim of PTSD, 
the Board calls attention to Kent v. Nicholson, 20 Vet. App. 
1 (2006), which addresses notice requirements specific to new 
and material claims.  Essentially, under Kent, the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003, December 
2004, and May 2006.  The RO specifically informed the veteran 
of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claims.  He was also 
notified of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Finally, the March 2003 letter explicitly set 
forth the basis for the prior final denial as to the 
veteran's PTSD claim, and apprised him of the elements of new 
and material evidence.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were decided prior to the issuance of complete VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the duty to assist, all available evidence 
pertaining to the veteran's claims has been obtained.  The 
record before the Board contains service medical records and 
post-service medical records.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claims.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

Analysis

1.	New and material evidence

The RO initially denied a claim of entitlement to service 
connection for PTSD in April 1981.  An application to reopen 
his PTSD claim was denied in May 1985.  The veteran was 
informed of that decision and he did not file a timely 
appeal.  As such, the May 1985 decision denying the veteran's 
application to reopen a claim for service connection for PTSD 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In a communication received in June 1999, the veteran sought 
to reopen his claim for PTSD.  To reopen the claim, the 
veteran must submit new and material evidence.  See 38 
U.S.C.A. § 5108.

It is observed that 38 C.F.R. § 3.156(a), pertaining to new 
and material evidence, was revised effective August 29, 2001.  
Such amendments expressly apply only to claims filed on or 
after that date.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  As the veteran's claim to reopen here was submitted 
in June 1999, prior to the effective date of the amendment, 
the Board is deciding this appeal under the prior version of 
the regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior 
to August 29, 2001).
 
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO initially denied service connection for PTSD in April 
1981 on the basis that  there was no diagnosis of PTSD on VA 
examination.  Subsequently, in May 1985, the RO denied an 
application to reopen service connection for PTSD as the 
evidence had failed to show that he met the criteria for a 
PTSD diagnosis.  

The new evidence received since the May 1985 rating decision 
includes numerous medical records showing a diagnosis of 
PTSD.  These records were not previously submitted to agency 
decision makers, they bear directly and substantially upon 
the specific matter under consideration, they are not 
cumulative or redundant, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  The veteran has therefore presented new and 
material evidence to reopen the claim for service connection 
for PTSD.  Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.   

It is noted that the April 2004 statement of the case appears 
to have considered the merits of the veteran's PTSD claim.  
In any event, because the instant decision allows the 
veteran's claim of entitlement to service connection for 
PTSD, a determination on the merits at the present time does 
not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).
  
2.  Service connection for PTSD 

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997). 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV) at 427-28.  These 
criteria are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

First, the evidence demonstrates that the veteran has a 
current diagnosis of PTSD.    The claims folder contains 
numerous records showing treatment for PTSD.  For example, a 
January 2000 Department of Corrections record, noting the 
veteran's complaints of combat flashbacks, reflects a 
diagnosis of PTSD.  Additional treatment reports from the 
Department of Corrections, dated from 2000 through 2003 
continue to reflect diagnoses of PTSD.  

Based on the foregoing, a current diagnosis of PTSD is 
established and the first element of a service connection 
claim has been satisfied.

The Board will now consider whether the evidence of record 
demonstrates an in-service stressor.  In this regard, the 
veteran cites to experiencing ambushes and night patrols, and 
seeing wounded marines, dead bodies, and various body parts.  

The stressors articulated by the veteran have not been 
independently corroborated.  However, a review of his 
personnel records reveals that he received the Combat Action 
Ribbon.  Such records specifically indicate participation in 
Operation OCEOLA, Operation Ballisitic Armor, and Operation 
Fortress Attack.  Additionally, the veteran's Form DD 214 
indicates that he was a rifleman in the U.S. Marine Corps.  

Based on the foregoing, the evidence demonstrates that the 
veteran engaged in combat with the enemy.  As such, his 
assertions, standing alone, are sufficient to establish the 
claimed in-service stressors.  In so finding, it is noted 
that his claimed stressors are consistent with the 
circumstances of his service as indicated in his personnel 
records described above.  

Thus far, it has been determined that the veteran has a 
current diagnosis of PTSD, and that he experienced in-service 
stressors.  The final point for consideration is whether the 
preponderance of competent evidence reveals that the 
currently diagnosed PTSD is causally related to such in-
service stressors.  The Board finds that the medical evidence 
of record does establish a link between the current 
symptomatology and the claimed in-service stressor.  In so 
finding, the Board relies on a September 1980 psychiatric 
evaluation, which noted the following:  

The war left a crushing burden on him of doubt, 
alienation, fear and futility, with a curious 
mixture of pride and guilt.  The images of his 
war experiences are fixed in his mind, such that 
his life before and after the war seems pale by 
comparison, unreal, unimportant, and lacking in 
substance or significance. 

The Board finds that this opinion sufficiently provides a 
link between the veteran's current PTSD and his in-service 
stressors.  Additionally, there is no competent evidence to 
the contrary.  Therefore, as all three elements required to 
establish PTSD have been met, service connection for PTSD is 
granted.  In reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 

3.  Service connection for a back disability

The veteran asserts that he injured his back during an in-
service helicopter crash in June 1968.  However, while it has 
been established above that he is a combat veteran, he does 
not argue nor does the evidence show that this incident is 
related to combat.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within one year of service discharge, 
as discussed below.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the first question for consideration in evaluating a 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
multiple treatment records from the Department of Corrections 
noting complaints of low lack pain.  Additionally, a March 
1999 X-ray revealed partial narrowing of the disc space 
between L4 and L5 as well as L5 and S1 with superimposed 
degenerative arthritis.   Therefore, a current disability is 
established and the first element of a service-connection 
claim has been satisfied.  However, the remaining elements 
have not been met, as will be explained below.

The service medical records are silent for complaints or 
treatment for a back disability.  However, this does not in 
itself preclude a grant of service connection.  Indeed, as 
noted previously, service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the currently diagnosed back disability is causally 
related to active service, for the reasons discussed below.  

Following service, the first documented treatment for a back 
disability occurred in Department of Corrections treatment 
reports dated in 1999.  Radiologic evidence showed disc space 
narrowing at that time.  Moreover, while a July 2001 
treatment record noted that the veteran had a 20 year history 
of back pain, this would date the onset of disability in the 
1980s, nearly a decade after separation from service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, no competent evidence of record causally 
relates a current back disability to active service.  The 
veteran himself holds such a belief, but he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of 
pertinent disability in service or for nearly a decade 
following service.  Thus, while there is a current diagnosis 
of a back disability, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating a back disability to service would certainly 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. 5103A.

In conclusion, the evidence of record fails to establish that 
the currently diagnosed back disability was incurred in 
service or became manifest to a degree of 10 percent or more 
within one year of discharge from active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

							(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD. 

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for a back disability is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


